Citation Nr: 1311341	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-48 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for pityrosporum and staphylococcal folliculitis, from the initial grant of service connection.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from February 1986 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the RO which granted service connection for a skin disorder and assigned a 10 percent evaluation; effective from September 30, 2009, the date of receipt of the Veteran's original claim.  38 C.F.R. § 3.400(b)(2).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to further appellate review.  

The Veteran is currently assigned a 10 percent evaluation for his chronic skin disorder under Diagnostic Codes (DC) 7813-7806.  DC 7813, for dermatophytosis, provides that ratings are to be assigned based on the extent of residual scarring (DC 7800, 7801, 7802, 7804, or 7805), or for dermatitis (DC 7806), depending upon the predominant disability.  Based on the medical reports of record, the RO determined that the predominant disability was dermatitis, and that it was more advantageous to the Veteran to evaluate his skin disorder under DC 7806.  

DC 7806 provides, in pertinent part, for a 10 percent evaluation when the disorder covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or; systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned when the disorder covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or requires systemic therapy, such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

In a letter received in August 2010, the Veteran reported that he has been receiving corticosteroid injections for his skin disorder from his dermatologist.  At the DRO hearing in July 2011, the Veteran testified that he was prescribed a steroidal medication by VA, which he takes once a day, but that he was currently out and needed to get refills.  (T p.5).  The representative argued, in essence, that the Veteran was entitled to a higher evaluation for his skin disorder based on his use of systemic corticosteroids or other immunosuppressive medications.  

In this case, while the evidence of record showed that the Veteran was prescribed a steroidal medication (medrol-dosepaack) by VA in April 2010, and that he reported taking the medication for about a month when seen by his private in late April 2010, the extent and frequency of his systemic therapy is not entirely clear from the current evidence of record.  In this regard, the Board notes that when examined by VA in August 2011, the examiner reported that the Veteran was treated with oral systemic corticosteroids or other immunosuppressive medication in the past 12 months, but that the treatment was for less than six weeks.  As this examination was more than 12 months after the documented use of steroidals in April 2010, it would appear that the Veteran's systemic therapy may be more frequent than indicated on the recent VA examination.  

Given the chronic nature of the Veteran's recurring skin problems and the uncertainty regarding the extent of his systemic therapy, the Board finds that the current evidence of record is insufficient to evaluate the severity of the Veteran's service-connected skin disorder and that additional development is necessary.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to obtain the names and addresses of all healthcare providers who have treated the Veteran for his chronic skin problems since May 2010, and associate them with the claims folder.  Of particular interest, the AMC should obtain a copy of all of the Veteran's VA and non-VA prescription records concerning his service-connected skin disorder from October 2008.  The Veteran is advised to submit copies of any private prescription records in his possession, or to notify VA of potential sources of such records, and provide VA with authorization to attempt to obtain those records.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  After completion of the above, the AMC should refer the claims file to a dermatologist.  The dermatologist should review the claims file and the Veteran's prescription history to determine the number of weeks during a 12 month period in which the Veteran is prescribed systemic therapy, such as corticosteroids or other immunosuppressive drugs.  In this regard, the dermatologist should address whether the Veteran is prescribed systemic therapy, such as corticosteroids or other immunosuppressive drugs for less than 6 weeks, more than 6 weeks or constantly during a 12 month period.  This should be addressed for the multiple periods from 2008 to the present.

If the dermatologist finds it necessary to examine the Veteran such examination should be scheduled for the Veteran.

3.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

